Title: II. Tobias Lear to the Secretary of State, 26 January 1791
From: Lear, Tobias
To: Jefferson, Thomas



United States January 26th 1791

By the President’s command T. Lear has the honor respectfully to transmit to the Secretary of State, to be lodged in his Office, a letter from His most Christian Majesty to the President and Members of Congress dated Septr. 11th 1790 a letter from the President of the National Assembly of France to the President of the United States and a decree of that Assembly dated June 20 1790. And a letter addressed to the President of the National Assembly of France which the Secretary of State will transmit accordingly.

Tobias LearSecretary to the Presidentof the United States.

